Citation Nr: 1023034	
Decision Date: 06/21/10    Archive Date: 07/01/10	

DOCKET NO.  05-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the severity of 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.  His medals and badges include the Combat Infantryman 
Badge, the Air Medal, and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in Oakland, California, that confirmed and continued a 
50 percent disability rating for the Veteran's PTSD.  

To the extent the Veteran is claiming service connection for 
a cardiovascular disorder, this matter has not been developed 
or adjudicated for the Board's review.  The matter is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas (including 
work, family relationships, thinking, and mood); however, it 
has not been shown to be productive of total social and 
occupational impairment.  

2.  The service-connected PTSD reasonably precludes the 
Veteran's performance of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but not more, 
for PTSD are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for entitlement to TDIU are reasonably met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.340, 3.341, 4.16, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties on the 
part of VA to notify and assist claimants in filing claims 
for VA benefits.  VA regulations implementing the VCAA are 
codified as amended to 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for TDIU, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been accomplished.  

With regard to the claim for increased evaluation for PTSD, 
the Board notes that a 70 percent disability rating is being 
assigned herein.  Generally, a claim for a higher disability 
evaluation will be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy unless the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(stating that the claimant may limit the claim or appeal to 
the issue of entitlement to a particular disability rating 
that is less than the maximum allowable by law for a specific 
service-connected condition, but, where there is no clearly 
expressed intent to limit the appeal, VA is required to 
consider entitlement to all available ratings for that 
condition).

The Board finds there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  
The Veteran has been provided with various communications 
throughout the course of the appeal.  Most recently, in April 
2009, he was told that VA was working on his claim for an 
increased rating for his PTSD.  He was informed how VA 
determines a disability rating and how it determines an 
effective date should the claim be granted.

The record reveals the Veteran has been accorded several 
different psychiatric examinations over the course of the 
appeal.  The Board notes that in a response notice dated in 
November 2009, the Veteran indicated he had more information 
or evidence to submit in support of his appeal.  VA was going 
to wait a full 30-day period to give him a chance to submit 
such information or evidence.  He indicated that he 
understood that if the evidence was not submitted within that 
time frame, the case would be returned to the Board.  He did 
not submit any additional evidence.  

In view of the foregoing, the Board finds that VA has more 
than satisfied its duties to assist and notify the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding the claim for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits going to the Veteran.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The criteria for rating the Veteran's psychiatric disability 
are set forth in a general rating formula for evaluating 
psychiatric disorders other than eating disorders.  See 
38 C.F.R. § 4.130.

Pursuant to the general rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The next higher rating of 70 percent is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent rating is provided for total occupational and 
social impairment due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the 4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, for 
example, Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of the condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the pertinent basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).

GAF scores between 51 to 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, or 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  

Scores between 31 and 40 indicate impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed individual avoids friends, neglects 
family, and is unable to work).

Factual Background and Analysis

The pertinent evidence of record includes a report of a VA 
psychiatric examination of the Veteran in April 2004.  
Notation was made that the Veteran's GAF score seemed to have 
deteriorated somewhat from a previous evaluation.  The 
examiner indicated there was no way to determine if this was 
due to the PTSD or due to concern about heart disease.  The 
Veteran was given an Axis I diagnosis of PTSD, by history.  
It was noted the Veteran was continuing to try to work full 
time, but indicated he was having to take a lot of time off 
and was afraid he might lose his job.

At the time of a July 21, 2005, VA outpatient visit, it was 
noted the Veteran had been seen two weeks earlier because of 
a one-month period of increasing emotional instability.  This 
was marked by increased marital conflict, spontaneous trips, 
and endless riding of his motorcycle.  The Veteran had had a 
couple of minor binges with alcohol and had returned to 
ongoing marijuana smoking.  On examination the Veteran was 
described as alert and oriented and appropriate.  He had 
clear cognition and logical associations.  There were no 
psychotic signs.  He still had slightly pressured speech, but 
no flight of ideas.  He denied any more spontaneous trips or 
spending sprees.  He felt somewhat labile, but not quite as 
bad.  He was less depressed or despairing.  His sleeping had 
improved.  He had less nightmares.  He had not watched any 
war movies or news stories on television.  Startle reaction 
was noted.  He had not been attending groups since he was 
last seen.  He still reported trigger responses.  It was also 
noted he tended to continue complaining a good deal, 
especially about finances and his marriage.  He was given 
Axis I diagnoses of:  PTSD; mood disorder not otherwise 
specified; and marijuana dependence.  

At the time of a VA outpatient visit in November 2005, the 
Veteran was described as "neither neat nor clean in 
appearance."  He had a pleasant talkative demeanor.  He was 
euthymic.  There was no evidence of a thought disorder.  He 
was oriented.  Reference was made to little judgment and no 
insight.  He denied alcohol abuse or suicidal ideation.  He 
was given assessments of amphetamine abuse and PTSD.  

At the time of a VA psychiatric examination in November 2006, 
the claims file was reviewed by the examiner.  The Veteran 
stated that he had never been on any job for very long.  He 
commented that he had worked for Wal-Mart for 10 years, but 
had not worked since November 2005.  He was still with his 
wife, and indicated his hobbies were golfing and sand 
railing.  He only had a few friends and stated that he did 
not socialize much.  He was taking medication for his 
psychiatric symptomatology and was in a PTSD group at a VA 
medical facility.  Complaints included difficulty sleeping, 
nightmares, and intrusive thoughts.  

Examination findings included a notation his appearance was 
within normal limits, although he kept a cowboy hat on 
throughout the interview.  Manner was cooperative.  Speech 
was normal.  He described his mood as depressed.  He had 
suicidal ideation, but had never made an attempt.  Clinically 
he appeared to be moderately depressed and severely angry.  
Thought processes were clear with no evidence of 
hallucinations or delusions.  He was properly oriented.  
Recent memory appeared to be intact.  Childhood memories were 
grossly intact.  Judgment was described as "questionable."  
He had insight.  He was able to perform activities of daily 
living.  He stated he did not do much most of the time, and 
reported he spent a lot of time on a heating pad in the 
morning and watching television and doing household chores at 
other times.  Recall was intact.  Range of interests was 
diminished.  He indicated he was significantly isolated from 
society in general.  Reference was made to anger concerns, 
poor concentration, hypervigilance, and overactive startle 
response.  

He was given Axis I diagnoses of PTSD and history of 
polysubstance abuse.  He was given an Axis II diagnosis of 
personality disorder, not otherwise specified.  He was given 
a GAF score of 50.  Reference was made to occasional suicidal 
ideation and significant problems with any kind of social 
relationships.  It was further indicated "He is not working 
right now, and with his cardiac history, it is uncertain 
whether he could obtain a job."  The PTSD symptomatology 
"seems to be moderate in extent.  His anger and frustration 
are very much exacerbated by his physical problems.  His 
anger may also be a product of his abuse of methamphetamine."  

Of record is a December 2005 communication from the personnel 
manager at a local Wal-Mart.  It was indicated that the 
Veteran had been on a leave of absence for more than one year 
and therefore he was being voluntarily terminated because of 
a failure to return from the leave of absence.  

Additional pertinent evidence includes a report of a VA 
psychiatric examination of the Veteran in December 2007.  The 
Veteran was continuing to live with his wife of 35 years.  He 
was currently unemployed and it was stated he had last worked 
in 2004.  It was reported that, "He quit working because of 
problems with his heart and atrial fibrillation."  The claims 
file was not available for review to the examiner.  Some 
mental health notes were available and were reviewed.  It was 
noted the Veteran was continuing to be followed for mental 
health purposes at the Reading VA medical facility.  He had 
not been going on a regular basis, but had kept some contact.  
He was receiving medications through his primary care 
physician.  

The Veteran stated over the past two weeks he had been 
depressed.  He was also nervous and had a lot of past 
memories that kept bothering him.  He stated his wife was 
really negative and their relationship was suffering as a 
result, so he was just not very happy at all.  Concentration 
was not very good.  He admitted to some suicidal ideation.  
He stated that years ago he had an attempt, but had done 
nothing since that time.  

With regard to social interaction, he stated he did not do 
much at all.  He had been going to church, but was thinking 
about changing that.  He played golf 1 or 2 times a week.  He 
reiterated his wife and his relationship was not very good.  

With regard to employment, he had had several jobs over the 
years, mostly in road construction and building construction.  
His longest job was working in a warehouse for about 10 
years.  His most recent job was in a warehouse and he had to 
leave that job "because of heart difficulties."  He was 
currently receiving Social Security disability benefits as a 
result of that.  He denied a history of alcohol abuse, but 
indicated he had consumed 1 to 2 beers a couple of times a 
week.  There was also a history of polydrug abuse, but he 
stated he quit in November and had no intention of starting 
again.  He was currently taking 400 milligrams of Nefazodone 
at bedtime and 50 milligrams as needed for depression and 
insomnia.  

On examination he was described as casually attired and 
appropriately groomed.  Mood was somewhat depressed and 
anxious.  Affect was congruent with mood.  Speech was logical 
and spontaneous.  Rate and flow of speech were generally 
within normal limits, but faster than most.  He was seen as 
able to manage activities of daily living.  There was no 
evidence of hallucinations or delusions.  He was alert and 
well oriented.  He was generally aware of recent events.  
Remote memory was grossly intact.  Insight and judgment 
seemed fair.  

Axis I diagnoses were:  PTSD; recurrent major depressive 
disorder; and history of polysubstance abuse.  He was given 
an Axis II diagnosis of personality disorder, not otherwise 
specified.  He was given a GAF score of 50 both currently and 
for the past year.  The examiner stated that he "cannot say 
that he [the Veteran] is unemployable as a result of his 
post-traumatic stress disorder.  It is quite possible that he 
is unable to work on a full-time basis, but the major 
contributor for that difficulty would be his heart 
difficulties, according to my review of the record."  

Additional evidence includes a report of a VA outpatient 
visit in October 2008.  At that time the Veteran stated that 
he stopped golfing because of difficulty dealing with others 
on the golf course.  He indicated that he stayed home and 
"gets stoned daily."  He indicated that he sat and watched 
television all day and "got loaded on pot."  He reported his 
mood as improving.  He also referred to suicidal ideation, 
but stated he "would never do that."  On examination mood was 
mostly euthymic.  His group therapist reported that he had 
just come out of a depressive episode.  Affect projected 
irritability.  Judgment and insight were described as fair to 
good.  There was no gross deficit in memory impairment or 
cognition.  Assessments were made of PTSD, depression, and 
personality disorder.

Subsequent evidence includes a report of a VA psychiatric 
examination of the Veteran in August 2009.  The claims file 
was reviewed by the examiner.  The Veteran stated that he was 
a loner and did not like to socialize with anyone.  He stated 
that he had only one friend left.  He complained of 
hypervigilance and also reported exaggerated startle response 
to loud noises.  He added that he could not sustain his 
concentration for very long.  He was still with his wife, but 
they were continuing to have difficulties.  He indicated his 
mood has mellowed somewhat because of help from Citalopram.  
With regard to past medical history, reference was made to 
heart difficulties and complaints of multiple joint pain.  

With regard to work history the Veteran stated the last job 
he held was from 1994 to 2003 at Wal-Mart.  "He reported that 
he stopped working because of his poor heart condition."  He 
indicated that he had difficulty getting along with others in 
his various jobs over the years.  

On mental status examination, he was described as dressed 
casually.  He was cooperative.  Mood was described as 
"angry."  Affect was irritable.  He used a lot of profanity 
in his speech, but there were no speech abnormalities noted.  
There was no loosening of association or flight of ideas.  He 
reported daily intrusive thoughts about his Vietnam 
experiences.  He denied hallucinations or delusions.  He 
reportedly thought about suicide, but denied any suicidal or 
homicidal ideation.  Insight and judgment were deemed fair.  
He was properly oriented.  Short-term and long-term memory 
was intact.  

He was given Axis I diagnoses of:  PTSD and cannabis abuse.  
He was given an Axis II diagnosis of personality disorder, 
not otherwise specified.  He was given a current GAF score of 
50.  The examiner commented that the Veteran's cannabis abuse 
might be related to his PTSD symptoms.  He added that because 
of the service-connected PTSD alone, the Veteran "would have 
reduced reliability and productivity if he were to work, and 
that is mostly as a result of his anger and inability to get 
along with other people."  The examiner added that because of 
the Veteran's personality disorder, he would also have 
problems with getting along with other people.  The examiner 
further noted "however, the service-connected portion of his 
anger problems and inability to get along with others as well 
as concentration difficulties account for the GAF score of 50 
and the reduced reliability and productivity."  

Based on the evidence of record, which includes records 
showing ongoing symptoms of anger, inability to get along 
with others, depression, and difficulty sleeping, the Board 
finds that a 70 percent disability rating is warranted for 
the Veteran's PTSD, since it is productive of occupational 
and social impairment with deficiencies in many areas.  The 
Board notes that at the time of the August 2009 psychiatric 
examination, the examiner specifically stated the Veteran had 
anger problems and inability to get along with others, as 
well as difficulty with concentration and this resulted in 
reduced reliability and productivity.  The Veteran has been 
given different GAF scores over the years, but the principal 
GAF score he has been accorded is that of 50, a score that is 
indicative of significant functional impairment.  

In view of the foregoing, the Board finds that a 70 percent 
disability evaluation is warranted for the Veteran's PTSD.  
However, a total schedular evaluation is not in order.  There 
is no indication at any time during the appeal period that 
the Veteran has exhibited gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, disorientation, memory 
loss, or even intermittent inability to perform activities of 
daily living, all of the above being criteria associated with 
the assignment of a total schedular evaluation.  

TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 
60 percent or more, and if there are two or more 
disabilities, there should be at least one disability rated 
at 40 percent or more, and sufficient additional disability 
to bring the combined disability rating to 70 percent.  
38 C.F.R. § 4.16(a).

The essential inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in that 
determination.  38 C.F.R. §§ 3.341, 4.19; VanHoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

In this case, pursuant to the discussion above, the Veteran's 
PTSD is rated 70 percent disabling.  Service connection is 
also in effect for tinnitus, rated as 10 percent disabling, 
residuals of malaria, rated as noncompensably disabling; and 
hearing loss in the left ear, rated as noncompensably 
disabling.  

In view of the foregoing, the Veteran meets the objective 
minimum percentage requirements, set forth in 38 C.F.R. 
§ 4.16(a), for consideration of TDIU.  The only remaining 
question is whether he is unemployable, and, if so, whether 
his service-connected disabilities alone are of sufficient 
severity to produce unemployability.  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  

As noted above, in reaching this determination, consideration 
may be given to the Veteran's educational level, special 
training, and previous work experience, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also VanHoose v. Brown, 4 Vet. App. 361 (1993).  The sole 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is not 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The ultimate question, however, is 
whether a Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  VanHoose v. Brown, 4 Vet. App. 363.

Considering the pertinent evidence as outlined above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran is unemployable as a result of 
the severity of his service-connected disabilities, primarily 
his PTSD.  

While there is some indication that the Veteran stopped 
working in 2004-2005 because of a nonservice-connected 
cardiovascular disorder, at the time of the August 2009 
psychiatric examination by VA, the examiner commented that 
because of the service-connected PTSD alone, the Veteran 
would exhibit reduced reliability and productivity were he to 
work.  The examiner cited to the Veteran's ongoing problems 
with anger and difficulties in getting along with other 
people.  In view of the foregoing, to the extent that there 
is any doubt regarding the Veteran's unemployability due 
solely to service-connected factors, such doubt must resolve 
in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).  See also 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The pertinent and competent evidence of record shows 
that the Veteran is not currently working and has reported 
that he is unable to gain and maintain employment because of 
the severity of his PTSD.  Given the totality of the evidence 
noted above, and resolving all reasonable doubt in 





the Veteran's favor, the Board concludes that the criteria 
for TDIU are reasonably met.  


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

TDIU is granted, subject to the laws and regulations 
governing the payment of VA benefits.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


